The following opinion was filed February 15, 1949:
It appears from the brief of respondents on motion for rehearing that the order denying probate of the will of deceased was made on motion at the close of proponent's case.  For that reason the objectors had no opportunity to present any evidence to support their contentions.  They should have their day in court.
By the Court. — Upon the motion for rehearing the mandate previously entered herein is vacated and set aside and the *Page 159 
following mandate is entered:  Judgment reversed and cause remanded for a new trial, with $25 costs, on the motion for rehearing to the respondents,